JUSTICE MANNING, dissenting: I must respectfully disagree with my colleagues that the trial court’s finding of an agreement between the parties concerning retro-activity was not contrary to the manifest weight of the evidence and that a nunc pro tunc order was properly entered. The evidence relied on by the trial court to conclude that an agreement existed between the parties about retroactivity is found in a brief colloquy wherein plaintiff’s attorney asked whether there was any dispute as to the retroactive effect of the support to which defendant’s attorney responded “No, I don’t think there’s any dispute.” The record reveals no pronouncement from the court on the issue. In my view such an utterance falls far short of an agreement. Additionally, the judgment order which was entered was prepared by plaintiff’s lawyer. Certainly, if such an agreement was intended, it would have been embodied in the judgment order. It is clearly erroneous, in the absence of some memorandum or clear statement of either the court or counsel, to speculate on what the attorneys’ intent was some years ago. A nunc pro tunc order cannot be entered to supply an omission. It is a mechanism to correct the record as to something that actually occurred. It must relate back to the occurrence and that occurrence should have been memorialized in some way, i.e., written notation, memo, verbally uttered and set forth in a transcription, etc. Furth v. Furth (1972), 5 Ill. App. 3d 73, 283 N.E.2d 102, 105; Lichter v. Scher (1956), 11 Ill. App. 2d 441, 446-47, 138 N.E.2d 66; In re Marriage of Hirsch (1985), 135 Ill. App. 3d 945, 482 N.E.2d 625. For the foregoing reasons, I would reverse the trial court.